Citation Nr: 1025648	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-34 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  The propriety of severance of service connection for obesity 
(claimed as weight gain), to include as secondary to the service-
connected residuals of fractured right ankle.

2.  The propriety of severance of service connection for 
obstructive sleep apnea, to include as secondary to obesity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to December 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the RO in New 
York, New York.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in June 
2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO granted service 
connection for obesity and obstructive sleep apnea.

2.  The competent medical evidence of record does not establish 
that service connection for obesity, secondary to service-
connected residuals of a right ankle fracture, is clearly and 
unmistakably erroneous. 

3.  The competent medical evidence of record does not establish 
that service connection for sleep apnea, secondary to service-
connected obesity, is clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The grant of service connection for obesity was not clearly 
and unmistakably erroneous, and severance of service connection 
was improper.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.310 (2009).

2.  The grant of service connection for obstructive sleep apnea 
was not clearly and unmistakably erroneous, and severance of 
service connection was improper.  38 U.S.C.A. §§ 1110, 1131, 5112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  In cases involving the severance of service connection, 
which is an action initiated by the RO as opposed to the Veteran, 
there are particular notification and assistance procedures that 
VA must perform.  38 C.F.R. § 3.105(d), (i).  In the decision 
below, the Board has restored service connection for obesity 
secondary to service connected residuals of a right ankle 
fracture and for sleep apnea secondary to obesity.  Accordingly, 
regardless of whether VA successfully met its notification and 
assistance obligations, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Laws and Regulations

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Id.; see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that it is "clearly and unmistakably 
erroneous."  38 C.F.R. § 3.105(d); see also Stallworth v. 
Nicholson, No. 040093, slip op. at 6 (Vet. App. Nov. 15, 2006); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 
6 Vet. App. 166 (1994).  Clear and unmistakable (CUE) is defined 
as "a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous unfavorable 
decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  In accordance with section 3.105(a), to determine 
whether CUE was present in a prior decision, either the correct 
facts, as they were known at the time, must not have been before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time must have been 
incorrectly applied.  The error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc)).

Unlike section 3.105(a), however, section 3.105(d) does not limit 
the reviewable evidence to that which was before the RO at the 
time of the initial service connection award.  See Stallworth, 
No. 04-0093, slip op. at 7; Daniels, 10 Vet. App. at 480; 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The 
regulation specifically allows a change in medical diagnosis to 
serve as a basis for severance, and the Court in Venturella 
reasoned that this language clearly contemplates the 
consideration of evidence acquired after the original grant of 
service connection.  If "the Court were to conclude that . . . a 
service-connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the time 
of the award thereof, VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record." 10 Vet. App. at 342-43.

Factual Background and Analysis

Initially, the Board notes that service connection has been in 
effect for residuals of fractured right ankle since December 1, 
2002.  At the time of the January 2007 rating decision, there 
were on file post-service private and VA medical records and a 
copy of the November 2006 VA examination report.  The private 
medical records document complaints of apnea beginning in 
approximately June 2005.  In an October 2005 record, the Veteran 
was scheduled for sleep study referral; the diagnosis was sleep 
apnea very likely secondary to obesity.  In an April 2006 private 
record, the diagnosis was obstructive sleep apnea.  The examiner 
reported that weight was a likely contributor to the presence of 
the obstructive sleep apnea.  In a November 2006 VA medical 
examination, the examiner opined that the Veteran's weight gain 
was "at least as likely as not aggravated by his service-
connected condition for his right ankle."  The examiner also 
concluded that the sleep apnea was "at least as likely as not 
caused by his obesity."  The Board notes in December 2006, the 
RO issued a formal finding on the unavailability of the service 
treatment records.  

A February 2008 rating decision proposed to sever service 
connection for these disabilities and the Veteran was notified of 
this decision later that month.  The Veteran did not present any 
additional evidence.  Accordingly, a May 2008 rating decision 
implemented the proposal and severed service connection for the 
disorders effective August 1, 2008.  

The Board first observes that a finding of CUE must be based upon 
an error of fact or law, not a disagreement as to how facts were 
weighed or evaluated.  See Fugo, 10 Vet. App. at 479.  It is 
unclear to the Board what the RO in this case used as a basis for 
its finding of CUE.  The RO failed to cited to a specific law, 
except to conclude that obesity was a developmental or congenital 
defect which was unrelated to military service.  This was not the 
basis for the November 2006 award of service connection.  Rather, 
the award of service connection for obesity was based on the 
theory of aggravation; that is, that the Veteran's obesity was 
secondary to his service connected residuals of a right ankle 
fracture, and that the sleep apnea was secondary to the obesity.  
The law was correctly applied based on the evidence of record.  
Further, while there was sufficient evidence to support an award 
of service connection for obesity, there was absolutely no 
medical evidence to the contrary.  Therefore, to the extent that 
severance of service connection was based upon the RO's 
application of the incorrect law, the finding of CUE was 
improper.

With respect to the obstructive sleep apnea, service connection 
was again established on a secondary basis.  See 38 C.F.R. § 
3.310.  As there was no CUE in the grant of service connection 
for obesity, there was no legal basis for a severance of service 
connection for obstructive sleep apnea on a secondary basis.  
Accordingly, the Board is compelled to conclude that the 
severance of service connection for obstructive sleep apnea was 
also improper. 


ORDER

Severance of service connection for obesity (claimed as weight 
gain) was improper and service connection is allowed and 
restored.

Severance of service connection for obstructive sleep apnea was 
improper and service connection is allowed and restored.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


